DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 12/04/2020 has been entered.  Claim 20 has been cancelled.  Claim 25 has been newly added.  Claims 4, 6, 16, 18 have been withdrawn from further consideration.  Therefore, claims 1-19, 21-25 remain pending in this application.   Applicant’s amendment to the claims have overcome the claim objections, as previously set forth in the Non-Final Office action mailed on 09/04/2020.

Claim Objections
 	Claims 12-15, 17, 19, 21-25 are objected to because of the following informalities:  
 	In claim 12, line 10, delete “…detecting the absence of the mobile robot…” and replace with “…detecting an absence of the mobile robot…”
 	The dependent claims are objected for the reasons as the independent claim from which they depend.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-3, 5, 7-15, 17, 19, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 1, lines 11-13 and claim 12, lines 10-12 state: “the charging station detects an absence of the mobile robot upon detecting an absence of the signals by the signal receiver of the charging station from the signal transmitter of the mobile robot and in response retracts the prongs/the charging station detecting the absence of the mobile robot upon the signal receiver of the charging station detecting an absence of the signals from the signal transmitter of the mobile robot.”  While the specification provides disclosure for “…When the mobile robot is no longer detected by the charging station, charging mode is ceased which deactivates the mechanism used to retract and extend the prongs causing the prongs to retract…” at ¶ 0027.  It does not provide disclosure for not able to transmit an absence of the signals from the signal transmitter of the mobile robot to the signal receiver of the charging station. Therefore, this language is not supported by the original disclosure and therefore constitutes new matter.
 	Examiner suggests to amend claims 1 and 12 as following:
 	“…the charging station detects an absence of the mobile robot when the signal receiver of the charging stations does not detect the signals from the transmitter of the mobile robot and in response retracts the prongs.”
 	The dependent claims are rejected as the reasons of the independent claims from which they depend.

 	Allowable Subject Matter
 	Claims 1-3, 5, 7-15, 17, 19, 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Schroeder US Patent 6,966,525
 	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        01/21/2021